TeNNEY, J.
— By the common law, felonious homicide is the killing of any human being without justification or excuse. 4 Black. Com. 188. It is divided into manslaughter and murder. Manslaughter is the unlawful killing of another without malice aforethought either express or implied, which may be either voluntary, in the heat of passion, and upon sudden provocation, or involuntary, in the commission of some unlawful act. 4 Black. Com. 191.
Murder is where a person of sound memory and discretion unlawfully kills any human being in the peace of the State, with malice aforethought either express or implied. 4 Bl. Com. 195.
By the Revised Statutes of this State, c. 154, § 1, whoever shall unlawfully kill any human being, with malice aforethought either express or implied, shall be deemed guilty of murder. By § 2, whoever shall commit murder with express malice aforethought, or in perpetrating, or attempting to perpetrate a,ny crime punishable with death, or imprisonment iu the State prison for life or an unlimited term of years, shall be deemed guilty of murder in the first degree, and shall be punished with death. By § 3, whoever shall commit murder otherwise than is set forth in the preceding section, shall be deemed guilty of murder in the second degree, and shall be punished by imprisonment for life in the State prison. By § 5, whoever shall unlawfully kill any human being in the heat of passion, upon sudden provocation, without malice aforethought either express or *88implied, or in any manner shall be guilty of manslaughter at common law, shall be punished by imprisonment, &c.
The jury was instructed that murder was the unlawful killing of a human being with malice aforethought, either express or implied; —
That when a human being was unlawfully killed without such malice, upon sudden provocation, and in the heat of passion, and under such circumstances that it could not be justified or excused, the crime would be manslaughter; —
That murder was of two degrees; — that murder of the first degree was the unlawful killing of a human being with express malice aforethought, when not done while committing or attempting to commit some other offence; — that to find the prisoners guilty of this description of murder, they must be satisfied from the testimony that they had a deliberate purpose and formed design to kill the deceased before the fatal wounds were'inflicted; —
That the unlawful killing of a human being without express malice, and under such circumstances as would not make the offence murder of the first degree, and not under sudden provocation and in the heat of passion, or under such circumstances as would reduce the offence to manslaughter, would be murder of the second degree, and it would not be necessary that they should more particularly consider under what circumstances malice aforethought would be implied.
It is contended in behalf of the accused, that the instructions defining the crime of manslaughter were greatly restricted ; and when considered in their proper connection with murder in the second degree, were fatally prejudicial to the prisoners.
When a party is charged in an indictment with the crime of murder, the felony actually committed is the same, whether it has all the elements of murder in the first or second degree, or whether it is wanting in the criterion of murder, and is therefore manslaughter only. The two lower degrees of felonious homicide are embraced in the charge of the *89higher offence, and a conviction of either of the three, or an acquittal under the charge properly made, is a bar to any other indictment for the same acts.
It is proper that the Judge should inform the jury, in his instructions, what constitutes the several degrees of crime included in the indictment. The mode and extent of doing this, must like other duties be submitted to his judgment and discretion. He may omit to state fully many legal principles, which if contained in the instructions might not be inappropriate. But few cases can be presented whore the law applicable to the evidence introduced is entirely exhausted. And omissions are not a subject of exceptions unless they occur after a special request of a party for their supply. Exceptions can be alleged by a party thinking himself aggrieved only to any opinion, direction or judgment of the presiding Judge, in any action or process, civil or criminal. R. S., c. 96, § 17.
The definition of murder and manslaughter was given, in accordance with that contained in the authorities cited by the prisoners’counsel, in terms which could not fail'to bo understood by intelligent minds. To constitute murder, the jury were informed that the unlawful killing must be with malice aforethought, either express or implied; and that the unlawful killing without such malice, was manslaughter.
The first instruction given comprehended all murders, and the definition of the higher degree was full, specific and clear, so far as it became necessary under the evidence introduced. These instructions could not, and did not involve the prisoners in the crime of the first degree, they not being guilty thereof.
The statute creates the distinction between murder of the first and second degree, and has given no other definition of the latter than those murders which are not embraced in the definition of such as are of the first degree. No instructions defining the second degree of murder more particularly to the jury, are legally required unless specially requested.
*90Tbe jury were informed in what express malice consisted, when the acts charged were not done while committing, or attempting to commit some other offence, of which no evidence was introduced. Then followed the instructions in reference to murder of the second degree. It was therein stated, as one element thereof, that it was the unlawful killing of a human being without express malice, and under such circumstances as would not make the offence murder of the first degree. Another element was, that the unlawful killing must not be under sudden provocation and in the heat of passion, or under such circumstances as would reduce the offence to manslaughter. And in the definition of manslaughter, in addition to the unlawful killing upon sudden provocation and in the heat of passion, was also included, “ without malice aforethought either express or implied, and under such circumstances that it could not be justified or excused.”
This definition of murder of the second degree, taken in connection with the instructions which the jury had previously received, excluded the killing with a deliberate purpose and formed design to take the life of the deceased before the fatal wounds were inflicted, and also whatever would reduce the felony below that of murder; and consequently would necessarily require the existence of implied malice aforethought.
It is contended, that the latter part of the instructions in reference to murder of the second degree, withdrew the question of malice entirely from the consideration of the jl“7*
The jury had been informed, that to authorize a conviction of the prisoners of murder, they must have done the acts alleged with malice aforethought, and to find murder of the first degree, they must be satisfied of the existence of express malice aforethought in the unlawful killing. If this express malice was negatived, the jury would be expected under other instructions before given, to inquire whether the mind was influenced by implied malice aforethought, and *91if this question should be answered in the affirmative, it followed that there did exist sufficient to constitute the offence of murder in the second degree. Such findings would of necessity exclude the offence of murder in the first degree, and also the lowest species of felonious homicide. Consequently the intermediate crime would have been found to have been committed. The question of malice was not withdrawn from the jury, but on the other hand, to authorize a verdict for the highest offence, express malice was required to be found, and that a necessary ingredient in the crime of murder of an inferior grade, was malice aforethought, which was implied. And if they failed to find the former, and did find implied malice aforethought, the verdict must be against the prisoners, without a more particular consideration under what circumstances malice would bo implied.
Again, it is contended, that the instruction, that it would not be necessary, that the jury should more particularly consider under what circumstances malice aforethought would be implied, if it did not withdraw the question of malice from the consideration of the jury, at least had the effect to change the burden of proof from the State to the prisoners. Whether this change could be legitimately made upon proof of an unlawful killing, it becomes unnecessary to discuss; for it is apparent that the instructions do not authorize the proposition of the prisoner’s counsel. Under the instructions, in reference to murder, both of the first and second degree, to justify a verdict for either, the jury were required to find affirmatively, that the unlawful killing was with malice aforethought, and that the extenuating facts and circumstances, if any existed, were insufficient to reduce the offence to that of manslaughter.
The omission of the Judge to inquire of the jury respecting the name of the person killed, according to the request of the prisoner’s counsel, after the verdict of guilty was returned, is no ground of exceptions. He might or might not have made this inquiry in the exercise of his own discretion.
*92Another ground of exception is, that before the jury were empannelled for the trial of the prisoners, their counsel moved, that they be allowed separate trials, which motion was overruled, and separate trials refused. Each was allowed to challenge his number of jurors. It was held in U. S. v. Marchant & Colson, 12 Wheat. 480, that it was a matter of discretion in the Court to allow separate trials of those jointly indicted, and not of right in the parties. In State v. Soper, 16 Maine, 293, the Court denied such motion on the authority of the case cited from 12 Wheat.
The counsel for the prisoners object to the sufficiency of the indictment, and rely upon a motion in arrest of judgment.
The first cause assigned in this motion is, that the indictment contains no allegation, that the Court wherein the same was found against them, was holden within and for the county of Cumberland, and State of Maine. It has been determined by this Court, that the caption of an indictment makes no part of the finding of the grand jury. Low's case, 4 Greenl. 439.
The caption is conformable to general, if not universal practice in this and other States, and is sufficient to show, that the Court in which the indictment was found was hold-■en in the State of Maine, at Portland, in and for the county of Cumberland. U. S. v. Grush, 5 Mason, 290; Turns v. Commonwealth, 6 Met. 224.
Another ground for arresting the judgment, as appears in the 2, 3, 4, 7, and 9th causes, is that it does not appear that the venue or any material fact alleged in the body of the indictment was at a place within the jurisdiction of the Court. In 1 Chitty’s Crim. Law, 194, the author says, we are now to consider how the venue is to be stated, both in the margin, and in the body of the indictment. — The county is stated in the margin thus : —• “ Middlesex” or “ Middlesex to wit.” In the body of the indictment, also, the facts should in general be stated to have arisen in the county in which the indictment is preferred, so that it may appear, that the *93offence was within the jurisdiction of the Court; and therefore, if a parish, vill or other place where the offence, or part of it occurred, be stated without naming the county in the margin, or expressly referring to it, by the words “ the county aforesaid,” the indictment will be defective. When only one county is named the words “ county aforesaid” will have sufficient reference to the county in the margin. Barnes v. State, 5 Yerger, 186; Turns v. Commonwealth, 6 Met. 224.
The fifth cause for the arrest of judgment, is that the indictment contains no allegation of the length, breadth or depth of the wounds alleged to have been caused by the striking of the prisoners. When death is occasioned by a wound, it should be stated to have been mortal. It must appear from the indictment, that the wound given was sufficient to cause the death; and for this reason, unless it otherwise appear, that the length and depth must be shown; but it is not necessary to state the length, depth or breadth of the wound, if it appear that it contributed to the party’s death. Rex v. Mosley, 1 Ry. & Moody, C. C., 97. In the case referred to, there were several wounds, and it was held by Abbott, C. J., Best, C. J., Alexander, C. B., GrRAHAM, B., BAYLEY, J., PARK, J., BURROW, J., GrARROW, B., Hullocic, B. and Gasalee, J., to be unnecessary to describe the length, breadth or depth of the wounds. Hol-royd J. and Littledale, J. were of a contrary opinion.
In Rex v. Tomlinson, 6 Car. & P. 370, it is said by Patterson, J., “my brother recollects the case, [Rex v. Mosley,] perfectly well, and informs me that it was very much discussed; and that the ground of the decision was that as common sense did not require the length, breadth and depth of the wounds to be stated, it was not necessary that they should be stated; that case is therefore a direct authority against the objection, and in consequence the objection cannot prevail.”
Another ground for the arrest of the judgment is, that it is not alleged in the indictment, that the wounds described *94therein, or either of them, were given, caused or produced by the striking alleged, the necessary averment “ by the stroke or strokes aforesaid” being omitted. It is averred in the indictment, that the prisoners then and there with the dangerous weapons, Ac., which they then and there in both their hands, had and held, the said Thomas G-uiner, in and upon the front and upper part of the head, Ac., did strike and beat, giving unto him, Ac., then and there with said dangerous weapons, Ac., two mortal - wounds, of which said mortal wounds, the said Thomas G-uiner, on the 21st day of February, aforesaid, did languish and die. It is not easy to perceive in what respect the allegation fails to be sufficient. It is full, that the prisoners struck and beat the deceased, giving unto him two mortal wounds with the dangerous weapons, before described, which they in both their hands, had and held, of which said mortal wounds the deceased died. It necessarily follows, from the facts alleged in language sufficiently accurate and technical, that the strokes inflicted by the prisoners caused mortal wounds, which produced the death charged in the indictment.
The eighth objection to the indictment is, that it does not contain the allegation that the deceased, of the said mortal wounds, on and from the said twelfth day of February, Ac., until the twenty-first of the same February, did suffer and languish, and languishing did live. The prisoner’s counsel, in support of this objection refer to certain precedents of forms of indictment, without any other authority that this allegation is essential. It is held however, that the time both of the strobe and death should be stated on the record, the former because the escheat and forfeiture of lands relate to it, the latter in order that it may appear that the death took place within a year and a day after the mortal injury was received. 1 Ohitty’s .Or. Law, 222 ; 3 ibid. 736. It being alleged in the indictment now under consideration that the deceased did languish and die on the twenty first day of February, in the year of our Lord, 1854, of the mortal wounds inflicted on the 12th day of the same month, *95in full, precise, and technical language, the reason of the principle is satisfied. And no rule of law which can be found being violated, the indictment is regarded sufficient in this respect.
A motion was filed that the verdict be set aside because as alleged therein it was against' law, against the charge of the Court, against evidence, and the weight of evidence.
It does not appear from the case that the verdict was against law or the charge of. the Court. The evidence adduced at the trial is reported. It is voluminous. Some portions are not in harmony with other portions. There was evidence on which the verdict was warranted if it were true and believed by the jury. They were the judges of the facts presented, and the evidence exhibits nothing showing necessarily that their verdict was improper, and it cannot with propriety be disturbed.

Exceptions and motion overruled.

Howard, AppletoN and Hathaway, J. J., concurred.